Citation Nr: 1021673	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-32 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the left foot.  

2.  Entitlement to service connection for postoperative 
residuals of renal cancer, status post right radical 
nephrectomy.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to 
November 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2004 and March 2005 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

As reflected in the October 2009 supplemental statement of 
the case (SSOC), there are recent psychiatric diagnoses other 
than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
held that the scope of a mental health disability claim 
includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
However, other records in the file show prior RO denials, 
including in May 1971, for an acquired psychiatric disorder 
other than PTSD.  And those earlier decisions have since 
become final and binding on the Veteran based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.202, 20.302, 20.1103 (2009).  So if he 
is still alleging entitlement to service connection for a 
psychiatric disorder other than PTSD, he first needs to 
submit new and material evidence to reopen his claim for this 
other mental illness.  38 C.F.R. § 3.156(a).  See also Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

A videoconference hearing before a Veterans Law Judge of the 
Board was scheduled for February 11, 2010, but the Veteran 
failed to appear for the proceeding.  Statements from him and 
his representative, dated in January 2010, but  not actually 
received in the Board's Hearing Division until the day of the 
hearing, indicate he canceled this hearing request.  
38 C.F.R. §§  20.702(e), 20.704(e).

The Board advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board is remanding the claim for service connection for 
PTSD to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
Whereas the Board is going ahead and deciding the remaining 
claims.


FINDINGS OF FACT

1.  There is no competent and credible medical or other 
evidence indicating the Veteran has any residuals of 
frostbite of his left foot.

2.  There also is no competent and credible medical or other 
evidence indicating the Veteran had renal (kidney) cancer 
while in the military or within one year of his discharge 
from service, or even for many ensuing years.  As well, the 
condition has not been otherwise etiologically linked to his 
military service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the left foot were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.303 (2009).  

2.  Renal cancer also was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2003 
and March 2005.  The RO sent that first letter before 
initially adjudicating his claims in March 2004, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  The RO sent that second letter 
concurrently with the de novo readjudication of his claims in 
March 2005.  The letters indicated the types of information 
and evidence needed to substantiate his claims and the 
division of responsibility between him and VA in obtaining 
this supporting evidence.  The RO also has since 
readjudicated the claims in the October 2009 SSOC, including 
considering any additional evidence submitted or otherwise 
obtained since the more recent March 2005 VCAA notice.  


If the notice provided prior to the initial adjudication of a 
claim is inadequate, this notice defect is "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran admittedly has not received Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claims, but this, too, is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Since the Board will conclude below that the 
preponderance of the evidence is against his claims for 
service connection, any questions as to the appropriate 
disability rating and/or effective date to be assigned are 
rendered moot.  Moreover, he has not alleged any prejudicial 
error in the content or timing of any VCAA notice he received 
(or did not receive).  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. 
Supreme Court made clear that Courts are precluded from 
applying a mandatory presumption of prejudice regarding the 
provision, or lack thereof, of VCAA notice.  Instead, the 
reviewing Court should look to whether the lack of notice was 
outcome determinative.  Furthermore, the appellant, not VA, 
has the burden of showing why a VCAA notice error is outcome 
determinative, i.e., unduly prejudicial.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied in 
this case.  38 C.F.R. § 20.1102. 

As for the duty to assist, the RO obtained all relevant 
evidence in support of the claims that is obtainable, and 
therefore appellate review may proceed without prejudicing 
the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained his service treatment records (STRs), service 
personnel records, private and VA treatment records.



VA compensation examinations and medical nexus opinions are 
not needed to fairly decide the claims as the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), are not met.  See also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Significantly, there is no clinical 
diagnosis or other evidence, except the Veteran's 
unsubstantiated lay allegation, suggesting he has residuals 
of frostbite involving his left foot.  And his 
service treatment records are unremarkable for any 
indications of renal cancer, either in the way of a relevant 
subjective complaint (e.g., notable symptom) or objective 
clinical finding such as a pertinent diagnosis.  As well, 
there is no competent and credible evidence suggesting a 
correlation between any current renal cancer and his military 
service.  There again is only his unsubstantiated 
lay allegation.  VA is not obligated to provide examinations 
for medical nexus opinions in this circumstance.  Waters v. 
Shinseki, No. 2009-7071 (Apr. 6, 2010); Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.  

Criteria for Service Connection

In general, service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

To establish entitlement to service connection, there 
generally must be medical evidence of current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain conditions like renal calculi and malignant 
(cancerous) tumors will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for any disability 
diagnosed after service, when all of the evidence, including 
that pertinent to service, shows the disability was incurred 
in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

I.  Residuals of Frostbite of the Left Foot

The most fundamental requirement for any claim for service 
connection is that there first needs to be proof the Veteran 
has the condition claimed.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that the requirement of 
having a current disability is satisfied when the claimant 
has the disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).



Here, review of the record reveals there is no medical 
evidence confirming the Veteran has any current disability 
involving residuals of frostbite of the feet, including 
especially his left foot.  Private clinical records from the 
distant past, December 1990, show he received treatment for 
cellulitis of the left leg.  Dorland's Illustrated Medical 
Dictionary (30th ed. 2003) defines cellulitis as an acute, 
diffuse, spreading edematous, suppurative inflammation of the 
deep subcutaneous tissues and sometimes muscle, sometimes 
with abcess formation.  The VA, as well as private, medical 
records available for consideration are unremarkable for any 
objective clinical findings suggesting the Veteran has 
residuals of frostbite of his feet or left foot in 
particular.  Indeed, to the contrary, a VA clinical record 
dated as recently as March 2005 shows no abnormities of the 
extremities, so including the left foot.

The Board also has considered the Veteran's lay statements.  
And while he may sincerely believe that he has residuals of 
frostbite of his left foot related to his service in Korea, 
there simply is for all intents and purposes no present 
condition to attribute to his military service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (indicating laymen generally are 
incompetent to render probative opinions concerning medical 
diagnosis and etiology of disorders).

Further concerning this, residuals of frostbite of the left 
foot is not the type of condition (e.g., flat feet, a 
separated shoulder, varicose veins, etc.) that is readily 
capable of lay diagnosis, much less the type of condition 
that may be causally related by mere lay evidence to an event 
(exposure to extremely frigid temperature) during or 
coincident with the Veteran's military service, which ended 
so long ago.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); and Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Without any supporting evidence tending to corroborate the 
notion that the Veteran has residuals of frostbite of his 
left foot, service connection for this condition cannot be 
granted because the preponderance of the evidence is against 
his claim, in turn meaning there is no reasonable doubt to 
resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

II.  Postoperative Residuals of Renal Cancer, Status Post 
Right Radical Nephrectomy

The Veteran also attributes his renal cancer and resultant 
need for a right radical nephrectomy to his military service.  

The Veteran's STRs are unremarkable for any complaints, 
treatment or findings referable to a disability involving his 
kidneys or of renal cancer especially.  This is probative 
evidence against this claim.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).

Similarly, there is no such subjective or objective 
indication of this cancer within one year of his discharge 
from service, meaning by November 1952, or even more many 
ensuing years (indeed decades), which is also probative 
evidence against this claim.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Private radiology testing in November and December 1988 
revealed the Veteran had a right renal tumor.  In December 
1990, he was admitted to a private hospital for treatment of 
cellulitis of his lower extremities.  At that time a history 
of a (left) kidney tumor dating back to 1987 was reported.  
Further testing and laboratory findings confirmed a small 
right kidney calculus and a right renal mass tumor diagnosed 
as renal cell carcinoma.

In May 1993, a right radical nephrectomy was performed due to 
the right renal cancer.  This history is reiterated in the 
more recently dated records.

So there is the required competent medical evidence 
confirming the Veteran had a right renal tumor that was 
discovered in 1988, later necessitating the right radical 
nephrectomy (removal of this kidney) in May 1993.  But there 
is no competent and credible indication this cancerous tumor 
and need for its surgical removal is attributable in any way 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As a layman, the Veteran does not have the necessary medical 
training and/or expertise to establish this cause-and-effect 
correlation, himself.  Ultimately, this is a medical, not 
lay, determination because renal cancer - and its purported 
relationship with his military service, is not the kind of 
condition readily capable of lay diagnosis and/or etiology.  
See again Davidson, Jandreau, etc., supra.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for postoperative 
residuals of renal cancer, status post right radical 
nephrectomy.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal of this claim is denied.




ORDER

The claim for service connection for residuals of frostbite 
of the left foot is denied.  

The claim for service connection for postoperative residuals 
of renal cancer, status post right radical nephrectomy, also 
is denied.  


REMAND

The Veteran additionally claims that he has PTSD as a result 
of traumatic experiences ("stressors") that he had while 
stationed in Korea during the Korean Conflict.  Additional 
information and evidence is needed, however, to further 
develop this claim to assist in making this important 
determination.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The record includes a diagnosis of PTSD - which, as 
mentioned, according to the holding in Cohen, is presumed to 
be in accordance with the DSM-IV criteria, both in terms of 
the sufficiency and adequacy of the stressors claimed.  March 
2002 treatment records from a Vet Center report the Veteran's 
service stressors including being subjected to enemy fire and 
the death of several friends from grenades.

Conversely, a VA compensation examination in October 2009 did 
not result in any psychiatric diagnosis, including especially 
PTSD.

But setting aside this preliminary question of whether the 
Veteran indeed has PTSD, equally important is whether (even 
assuming he does) there is also evidence establishing the 
occurrence of a claimed stressor during service to support 
this diagnosis and linkage to his military service.  And the 
amount and quality of evidence needed to establish the 
occurrence of a stressor during service varies depending on 
whether he engaged in combat against enemy forces.  
38 C.F.R. § 3.304(f)(2).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142.  That is to say, a stressor cannot be 
established as having occurred by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).



Here, while the Veteran has reported engaging in combat in 
Korea, this allegation remains unsubstantiated.  His DD Form 
214 indicates he served in Company "M" of the 30th Infantry 
out of Fort Benning, Georgia, and that he had approximately 
3 years of foreign service.  He consequently received the 
Korean Service Medal, which, while commendable in its own 
right, is not the type of prima fascia evidence needed to 
confirm he engaged in combat while there.  38 U.S.C.A. § 
1154(b), and the implementing VA regulation 38 C.F.R. § 
3.304(d) and (f)(2), require that he have actually 
participated in combat with the enemy - meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply if he only served in a general "combat area" or "combat 
zone" but did not himself engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).

Thus although he was stationed in Korea at some point, his DD 
Form 214 does not show he was awarded any combat awards or 
medals such as the Combat Infantryman Badge or similar 
citation, the Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.  Administrative records in the claims file 
indicate that his service personnel records are "fire-
related," meaning apparently damaged or destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC), a 
military records repository.

In this circumstance, VA has a heightened duty to consider 
the applicability of the benefit-of-the-doubt rule, to assist 
the Veteran in developing the claim, and to explain the 
reasons and bases for its decision.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

But that said, missing STRs, alone, while indeed unfortunate, 
do not obviate the need for the Veteran to still have medical 
nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed condition - here, 
PTSD, and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

That is to say, missing STRs do not lower the threshold for 
an allowance of a claim; there is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

In March 2005 the Veteran submitted his responses to a PTSD 
questionnaire, reporting that his outfit during service in 
Korea was the 159th Field Artillery, B Battery, 25th Division.  
His listed stressors primarily concerned his purported 
exposure to extremely frigid temperature in Korea - 
resulting in frostbite of his feet.  He did not provide any 
detailed information regarding his allegation of having 
engaged in combat in Korea and, in that capacity, having been 
subjected to enemy fire and traumatized by the death of 
several friends from grenades.

The Court has held that corroboration of every detail, 
including the Veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Rather, the records need only imply his 
participation (e.g., to not controvert his assertion that he 
was present when the events the records establish that his 
unit experienced occurred).  Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).

Hence, the Veteran must be given another opportunity to 
provide more specific and detailed information so that his 
claimed stressors in service - especially as they concern 
his alleged combat against enemy forces in Korea, may be 
investigated.



Accordingly, this claim for PTSD is REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Give the Veteran another opportunity 
to submit a comprehensive statement 
containing as much detail and information 
as possible regarding his alleged 
stressors in service, particularly those 
involving the death of friends from 
exploding grenades in Korea and he and his 
unit coming under enemy fire.  Emphasize 
that he needs to provide specific details, 
such as the dates, locations, 
descriptions, and identifying information 
concerning these claimed events, as well 
as information concerning any witnesses 
and/or those wounded or killed in the 
attacks, including their names, ranks, 
units of assignments, or any other 
identifying details.  This information is 
vitally necessary to obtain supportive 
evidence of these stressful events, so he 
must be as specific as possible.

2.  Undertake any necessary action to 
attempt to verify the occurrence of the 
Veteran's alleged in-service stressor(s).  
Attempt once more to obtain his service 
personnel records from the NPRC or, if 
further attempts to obtain these records 
would be futile, make an express 
declaration to this effect on the 
unavailability of these records.

Forward to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate entity all supporting 
evidence (including any additional 
evidence the Veteran submits).

If JSRRC's research of available records 
for corroborating evidence leads to 
negative results, notify the Veteran and 
his representative of this and give them 
an opportunity to respond.  Also follow up 
on any additional action suggested by the 
JSRRC.

3.  If it is determined the Veteran 
engaged in combat against enemy forces in 
Korea, or that an alleged stressor in 
otherwise sufficiently corroborated, then 
schedule him for another VA compensation 
examination to determine whether he has 
consequent PTSD.  Advise the examiner that 
only a verified stressor (either by way of 
the Veteran's combat service, if 
confirmed, or else independently of that) 
may be cited as an underlying basis for 
the diagnosis of PTSD and its relationship 
with his military service.

4.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of this remaining claim.


The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


